Citation Nr: 1500014	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder not otherwise specified. 

3.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received. 

4.  Entitlement to service connection for hypertension. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

6.  Entitlement to service connection for tinnitus.
 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

9.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II. 

10.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

12.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the Agency of Original Jurisdiction (AOJ) denied service connection for bilateral hearing loss, hypertension, erectile dysfunction, as well as neuropathy of upper and lower extremities.  The AOJ also reopened the claim of entitlement to service connection for tinnitus but denied it on the merits and the AOJ refused to reopen the claim of entitlement to service connection for PTSD.  In May 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.  

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, at the RO.  A transcript of the hearing is of record.  During the hearing, the undersigned granted a 60-day abeyance period for the submission of additional evidence.  

Also during the July 2013 hearing, the Veteran withdrew from appeal the claim for  service connection for an eye disorder.  

In September 2013, the Veteran's representative submitted an authorization and consent form indicating that there are outstanding treatment records for the claims for a psychiatric disorder, as well as neuropathy of all of the extremities, and hypertension. 

As regards characterization of the appeal with respect to the PTSD, hypertension, and tinnitus claims, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, given the Board's favorable disposition of each request to reopen-the Board has now characterized the appeal as to these matters as encompassing  the first six matters set forth on the title page. 

Further, having herein reopened the claim for service connection for PTSD, as regards the characterization of the reopened claim, the Board has expanded this matter to include consideration of all diagnosed psychiatric disorders.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim). 

The Board notes that in addition to the Veteran's paper claims file, he has  paperless, electronic files on Virtual VA and Veterans Benefits Management System (VBMS).  A review of his Virtual VA file reveals the July 2013 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the claims on appeal.  The VBMS file currently contains no documents.

The Board's decision as to the requests to reopen claims for service connection for PTSD, hypertension, and tinnitus, as well as the merits decision for tinnitus,  is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a September 2004 rating decision, the RO, inter alia, denied service connection for PTSD, tinnitus, and hypertension; although notified of the denial and of his appellate rights in a September 2004 letter, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Evidence associated with the claims file since the September 2004 denial of the claim for service connection for PTSD, tinnitus, and hypertension includes new evidence that relates to an unestablished facts necessary to substantiate each claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.  

5.  The Veteran has credibly asserted that he experienced tinnitus after in-service noise exposure and that it has been recurrent to the present.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision in which the RO denied service connection for PTSD, tinnitus, and hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the September 2004 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As pertinent evidence received since the September 2004 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  As pertinent evidence received since the September 2004 denial is new and material, the criteria for reopening the claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the requests to reopen the claims for service connection for PTSD, tinnitus, and hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeals, have been accomplished.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  Similarly, given the favorable disposition of the claim of entitlement to service connection for tinnitus, on the merits, the Board finds that all notification and development actions needed to fairly adjudicate the appeal, have been accomplished.  Id. 

Requests to Reopen

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 West (2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claims for service connection for PTSD, tinnitus, and hypertension were initially denied by the RO in a September 2004 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, which reflected pertinent blood pressure readings during service, as well as the Veteran's report that his tinnitus began during service.  

The AOJ essentially disallowed the Veteran's claims for service connection for PTSD, tinnitus, and hypertension on the basis that he did not have current diagnoses of the disorders.  Although notified of the denial in a letter dated in September 2004, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the September 2004 denial of service connection for PTSD, hypertension, and tinnitus is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection of all three claims in August 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims for service connection for PTSD, hypertension, and tinnitus is the RO's September 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Regarding PTSD, pertinent evidence added to the claims file since September 2004 includes the identification of a stressor not previously reported as well as a December 2010 evaluation from the Veteran's social worker who indicated that the Veteran has a current diagnosis of PTSD.  When presumed credible, as is required under Justus, the stressor demonstrates a traumatic event in service.  Specifically, the Veteran offered written and sworn testimony detailing various stressors.  He reported that he observed and treated many service members who were severely injured and missing limbs.  He reported that he personally witnessed incidents in which people were killed including a helicopter crash and someone sitting on a booby trap.  He reported that he went into the field one to two times per month to care for wounded service members.  The claims file also contains an article reflecting service medics who by nature of their job as medics, had to enter combat situations to care for injured service members.

Regarding tinnitus, pertinent evidence added to the claims file since September 2004 includes the Veteran's sworn statements regarding the noise exposure in service as well as experiencing ringing in his ears in and since service, and a February 2010 VA examination report which diagnosed tinnitus and noted that the Veteran did not have any intervening occupational or recreational noise exposure since service.    

Regarding hypertension, pertinent evidence added to the claims file since September 2004 includes a February 2010 VA examination report reflecting a diagnosis of hypertension and notation that the Veteran had a 40-year history of hypertension.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for PTSD, hypertension, and tinnitus.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether the Veteran has a current diagnosis of service-related PTSD, as well as current diagnoses of hypertension and tinnitus.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claims for service connection for PTSD, hypertension, and tinnitus and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for PTSD, hypertension, and tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Tinnitus

The Veteran contends that he began experiencing tinnitus during service, and that it has continued to the present.  He believes that the condition can be attributed to his in-service exposure to noise, to include noise from artillery as well as close contact with helicopters while serving as a medic in Vietnam. He maintains that he was frequently exposed to helicopter noise when loading and unloading wounded service members from helicopters and that he had no ear protection.

As noted above, under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran currently has tinnitus.  The Veteran has reported having tinnitus, and the report of a February 2010 VA audiology examination contains a diagnosis of such.  Hence, the presence of current disability is conceded.

Nor is there any real dispute that the Veteran likely had significant in-service noise exposure during service.  His service records confirm that he served as a medic in Vietnam, and his contentions with regard to noise exposure are entirely consistent with the conditions of his service.  See 38 U.S.C.A. § 1154.  The Board has no reason to question the Veteran's description of in-service noise exposure.

As to the nexus, or link, between the Veteran's current tinnitus and his service (to include likely noise exposure therein), a VA audiologist, in February 2010, opined that it was less than 50 percent probable that the Veteran's tinnitus was due to service.  However, in explaining his conclusion, the examiner did not account for the Veteran's repeated lay assertions to the effect that he began experiencing tinnitus during service, and that it had continued to the present.  As such, the examiner's opinion is of limited probative value.

The Board emphasizes, however, that a probative medical nexus opinion (or, indeed, any medical nexus opinion, at all) is not necessarily required in this case.  Tinnitus is defined as a "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Given the nature of tinnitus, it is a rare type of disability for which the Veteran is competent to establish the onset, continuity, and current presence of tinnitus on the basis of his own lay assertions.  See generally,  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus). ); Thus, the Veteran is competent to state that he began experiencing tinnitus during service, and that it has continued to the present.

Moreover, here, the Board finds the Veteran's statements with respect to in-service onset and subsequent continuity of symptoms of tinnitus to be credible.  They are consistent with the nature of his service, and the Board finds no reason on the current record to question the veracity of such assertions.  Moreover, when viewed in relation to his noise exposure in service, they are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above-to include the Veteran competent, credible assertions-and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.








      (CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this extent only, the appeal is granted.

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this extent only, the appeal is granted.  

As new and material evidence to reopen the claim for service connection for tinnitus has been received, to this extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional RO action on the remaining claims on appeal is warranted.

Regarding the claim for service connection for bilateral hearing loss, the Veteran underwent a VA audiological examination in February 2010.  Additionally, with respect to the claims for erectile dysfunction, neuropathy and hypertension, the Veteran underwent a VA medical examination in February 2010.  With respect to the claim service connection of an acquired psychiatric disorder, the Veteran underwent a VA examination in January 2011.  For the following reasons, the Board finds the VA examiners' opinions are inadequate.  

With respect to the claim for service connection for bilateral hearing loss, the audiological examiner did not provide adequate rationale for the negative nexus opinion.  The examiner determined that the Veteran's hearing loss was not related to service based on the lack of proximity between service and the examination date.  This is an incorrect standard as it fails to account for the Veteran's lay statements regarding difficulty hearing since service.  See e.g. May 2010 written statement and hearing transcript.  Further, the examiner did not explain how the negative conclusion could be reached with respect to hearing loss when there is no indication of any other significant noise exposure post-service.  In this regard, the examiner noted that the Veteran was regularly exposed to helicopter and artillery noise while serving as a medic and that the Veteran had no post-service occupational or recreational noise exposure.  To the extent that the opinion was also based on the "lack of evidence in the C-file," the Board is herein requesting that the AOJ obtain any outstanding VA treatment records as the Veteran has offered sworn testimony that he receives audiological treatment from VA and that a VA provider gave the Veteran the impression that his hearing loss is related to noise exposure in service. 

With respect to the claim for service connection for erectile dysfunction as secondary to diabetes mellitus, type II, it appears that the February 2010 VA examiner offered a negative opinion based on inaccurate information.  In this regard, the examiner reasoned that the Veteran's erectile dysfunction was not related to his service-connected diabetes mellitus, type II because the Veteran had erectile dysfunction prior to the onset of diabetes mellitus, type II.  However, during his hearing before the Board, the Veteran offered sworn testimony that he did not understand much of what the examiner asked him during the examination due to the Veteran's hearing problems as well as the examiner's accent.  The Veteran clarified that he did not have erectile dysfunction prior to the onset of diabetes mellitus, type II.  

Regarding hypertension, the February 2010 VA medical examiner also offered a negative opinion regarding secondary service connection because the Veteran's hypertension predated diabetes by many years.  However, the examiner did not offer a nexus opinion regarding whether the hypertension could be directly related to service.  On service separation, the Veteran had blood pressure readings of 164/92 and 162/112.  He offered sworn testimony that they would not let him leave the examination right away due to his blood pressure.  

Regarding the neuropathy claims, it is unclear whether the Veteran effectively communicated his complaints of tingling and numbness in his upper and lower extremities during the February 2010 VA examination.  These complaints were not recorded in the examination report even though the Veteran has offered written statements as well as sworn testimony, regarding his tingling and numbness.  Based on the Veteran's admitted inability to understand the February 2010 VA examiner and the lack of any recorded complaints regarding tingling and numbness at the February 2010 VA examination, the Board finds that the examiners' finding of normal extremities may have been based on an inaccurate facts. 

Regarding the psychiatric claim, the January 2011 VA examiner diagnosed depressive disorder not otherwise specified and opined that the disorder is related to the Veteran's wife's death and not his experiences in service but did not offer the basis for the finding.  Further, regarding PTSD, there appears to be conflicting evidence regarding the required avoidance criterion and the January 2011 opinion may have been based on inaccurate information.  In this regard, the January 2011 VA examiner determined that the Veteran does not meet the criteria for a diagnosis of PTSD because the Veteran's current avoidance behavior is linked to his wife's death and not service.  In the examiner's recitation of the facts, the examiner described how the Veteran does not avoid war movies or shows related to Vietnam, and noted the Veteran's reports that he reads a lot about Vietnam and gravitates toward that.  The opinion appears to be in conflict with the Vet Center social worker's notation in the December 2010 evaluation that the Veteran demonstrates "avoidance of anything connected with noise or the military."  As discussed below, Vet Center records have not been obtained and the Veteran filed an authorization and consent form for VA to obtain such records in September 2013.  Thus, following receipt of any Vet Center records, the January 2011 VA examiner should be asked to offer an addendum opinion regarding the contentions with respect to both PTSD and the depressive disorder not otherwise specified.  

Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that an addendum opinion is required with respect to each of the opinions cited above.  

Prior to obtaining further medical opinion in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records. 

As for VA records, the Board notes that the Veteran offered sworn testimony that he is treated for his audiological disorders through VA and that a VA audiological provider gave him the impression that his hearing loss was due to service.  As such, any outstanding, pertinent VA treatment records should be obtained.  

Additionally, although the AOJ made one unsuccessful attempt to obtain records following the Veteran's submission of the September 2013 authorization and consent form for the pertinent records from the Auburn Gresham Vet Center, the AOJ should make another attempt to obtain the records.  

Therefore, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain any outstanding, pertinent VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  In particular, ask the Veteran to complete another authorization and consent form from Auburn-Gresham Vet Center Clinic in Chicago, Illinois if he wants VA to obtain these records  on his behalf. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the individuals who conducted the February 2010 and January 2011 VA examinations to provide addendum opinions in connection with the claims for hearing loss, erectile dysfunction, neuropathy, hypertension, and an acquired psychiatric disorder. 

If any VA examiner is no longer available or further examination is deemed medically necessary, document that fact, and arrange for the Veteran to undergo VA examination, by an appropriate medical professional, to obtain an appropriate etiology opinion in connection with the claim.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to each designated individual, and each addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion(s), each examiner must consider and discuss all pertinent medical evidence and lay assertions.  All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

Hearing Loss: For each diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service; was manifested to a compensable degree within the first post-service year; or is otherwise medically-related to service-to particularly include his likely noise exposure therein.  

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's competent statements that he has had difficulty hearing since service, as well as the February 2010 VA examination report noting in-service noise exposure but no post-service occupational or recreational noise exposure.  

The examiner should also consider and discuss the Veteran's sworn testimony that he had difficulty hearing and understanding the examiner during the February 2010 VA examination and that the Veteran may not have answered questions accurately due to such misunderstanding.  

Erectile dysfunction:  The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond natural progression), by service-connected diabetes mellitus, type II, including any medication taken for the same.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinion, the examiner should consider the Veteran testimony that his erectile dysfunction was not present prior to the diabetes mellitus diagnosis and that the February 2010 VA opinion regarding erectile dysfunction was based on inaccurate information. 

Neuropathy - Regarding the neuropathy claims, it is unclear whether the Veteran effectively communicated his complaints of tingling and numbness in his upper and lower extremities during the February 2010 VA examination.  

Therefore, the examiner is asked to consider the Veteran's oral and written complaints of record regarding numbness and tingling of his extremities, and to clearly identify any disability underlying such complaints.

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (worsened beyond natural progression), by service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

Hypertension:  The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset in service; was manifested to a compensable degree within the post-service year; or is otherwise medically related to service. 

In rendering the requested opinion, the examiner should specifically consider and discuss the February 2010 VA examiner's notation that the Veteran had a 40 year history of hypertension as well as the blood pressure readings on service separation (handwritten notations appear to show readings of 164/92 and 162/112).  

Psychiatric disabilities: The January 2011 VA examiner is asked to offer the basis for her finding that the Veteran's depression is related to his wife's death and not his experiences in service.  Further, following receipt of any additional treatment records, the examiner is asked to review the records and offer a new opinion with respect to the Veteran's contention that he has service-related PTSD.  

If the January 2011 VA examiner is not available or another VA examination is arranged, the examiner should clearly identify all current psychiatric disabilities.  Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service; if a psychosis, was manifested to a compensable degree within the first post-service year; or is otherwise medically-related to service.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include evidence associated with the paper and/or electronic files after the last adjudication) and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


